Title: To Thomas Jefferson from Luther Martin, 26 February 1798
From: Martin, Luther
To: Jefferson, Thomas


          
            Baltimore, February 26th, 1798.
          
          If you have found me tedious, Sir, by reason of the number or length of my letters to you, be so good as to recollect you have no person to  blame for it but yourself.—I called on you to inform me to whom of the Cresap’s you alluded in your Notes upon Virginia.—You did not deign to give me an answer.—This obliged me to undertake the vindication of two of that name.
          I also called upon you for the circumstances of time, place and persons, on which you founded your charge, that one of that family was infamous for the many murders he had committed on the unoffending Indians.—You refused me this information. A charge so general as you had made could only be refuted by an appeal to the general history of their lives.
          However, I am now about to do, what alone would have been necessary for me to have done, had you confined yourself in your publication to the speech of Logan, and the death of his family; to lay before you that testimony which I possess to prove by whom they were killed; that none of the name of Cresap was concerned therein; that Logan was not a chief of the Mingoes; and that the speech is spurious.
          And here let me observe, that you may the better understand the vouchers I shall produce, early last spring, wishing to obtain correct information, I sent to a friend near Fort Cumberland a series of questions, that he might procure me answers to each of them from gentlemen, whom he might find acquainted with the transactions to which those questions referred. To detail to you these interrogatories would be a needless waste of paper, they will be sufficiently understood by the answers which I shall give you.
          Here again you will permit me further to observe, that the sole object I have in view being to vindicate my connexions against your malignant accusations, when I introduce the names of those by whom Logan’s family were killed, it ought not to be supposed that I mean to charge them with having killed his family in the wanton, cruel, and cowardly manner you have represented. I do not hold myself bound to vindicate their conduct; still less do I feel myself bound to brand them with infamy, on account of that transaction. Perhaps neither you, nor myself, can at this time obtain so perfect a knowledge of every circumstance attending it, as we ought to possess before we should pass a sentence of acquittal or condemnation. However, it is but justice to those, whose names I am obliged to disclose to the public, to declare, that as you have shewn so total an ignorance of the place where, and the persons by whom, Logan’s family were killed, so it is very probable that you are equally ignorant as to the circumstances attending their death, and the cause of that event. From the best information I have been able to obtain, and I have sought for information, which I believe you never did before you wrote your Notes upon Virginia, there were a number of  Indians collected at the mouth of Yellow Creek, conducting themselves with great insolence, insomuch that Mr. Baker, who lived there, thought it prudent to send from thence the women and children of his family, and the white men who remained, found it necessary to be armed: That Logan’s younger brother, his mother and sister, were of that party; these three, and no others of his family were killed; that previous to their death, and but two or three days before, two white men had been murdered, and another wounded by the Indians, in that neighbourhood, near the mouth of little Beaver Creek; and that the attack upon the Indians, which proved fatal to Logan’s family, arose not solely from a principle of retaliation, but was more immediately occasioned by the insolence of Logan’s brother, who was about to carry off the coat of one of the Inhabitants. And that the circumstances you have so minutely detailed, of a party of the whites proceeding down the river in quest of vengeance; a canoe of unsuspecting women and children being discovered by them, their concealing themselves on the bank of the river; their singling out their objects as the canoe reached the shore, and killing every person in it, are as little to be depended on as that Mr. Cresap commanded the party, or that the transaction happened on the Kanhawa; in fine, that those circumstances have no other foundation but the fanciful reveries of a philosophical imagination. And as no children were killed, I presume they were introduced by you to render the story more pathetic.
          Having made these observations, I shall now, furnish you in the first place, with the information I have received from Benjamin Tomlinson, Esq. a respectable inhabitant of Alleghany county, and at this time a member of the House of Delegates of this State; a gentleman with whom I have never conversed on this or any other subject, and whom I do not recollect ever to have seen; it is dated at Cumberland, April the 17th, 1797, and, as far as relates to the subject in discussion, is as follows:
          “To your first questions—I answer, Logan’s mother, younger brother, and sister, who was Gibson’s Squaw, were killed; this woman had a child half white, which was not killed.
          To the second question—They were killed the third or fourth day of May, 1774, at the mouth of Yellow Creek: The circumstances attending this affair were, that two or three days before the Indians were killed at Yellow Creek by the whites, two men were killed, and one wounded, by the Indians, in a canoe belonging to a Mr. Butler, of Pittsburgh, as they were going down the river Ohio, near the mouth of little Beaver Creek; and this canoe was plundered of all the property; moreover the Indians were at this time threatening the inhabitants on the river Ohio.  I was also informed they committed some robbery on the property of Michael Cresap. The fact of the white men being killed, I well know, because I assisted at their burial.
          To your third question—I state that the party (by whom Logan’s family was killed) had no commander, I believe Logan’s brother was killed by a man of the name of Sappington; I came to the spot just after they were shot, and before they were dead, yet I do not know who in particular killed the others; but this I well know, that captain Michael Cresap, or any other of the name of Cresap were not there, nor do I believe were within many miles of the place.
          To the 4th question. I believe Logan’s residence was on the Muskingum; his character was no ways particular, he was only a common man among the Indians; no chief nor captain.
          To the 5th question. I do not know when he died (Logan) died, but was informed by Hugh Barclay, esq. of Bedford, that he became very vile, killed his own wife, and was himself killed by his wife’s brother, but where or when I know not, but am certain it was after the treaty.
          To the 6th question. I may first observe that I am certain Logan was not at the treaty. Perhaps Cornstalk, chief of the Shawanese nation, mentioned in the speech at the treaty, among other grievances, the Indians that were killed at Yellow creek; but, I believe, neither Cresap nor any other person, were charged as the perpetrators.
          But this I perfectly recollect, that I was that day, to wit, the day of the treaty, officer of the guard, and stood near Dunmore’s person, and consequently saw and heard what passed; as also that two or three days before, as I was on an out guard, Simon Girty passing by, stopped some time, sat down and conversed with me: He said he was going after Logan to bring him to the treaty, but that he did not like the business, for he (Logan) was a surly fellow. Girty however proceeded on his journey, and I saw him return on the day of the treaty, and Logan was not with him, at this time a circle was formed and the treaty was begun; I saw John Gibson on Girty’s arrival get up, go out of the circle, and talk with Girty, upon which he, Gibson, went into a tent, I think colonel Stephens and after a short space he returned into the circle, drew out of his pocket a piece of clean newspaper, on which was written in his own hand writing, a speech for and in the name of Logan: this speech I heard read three times, once by Gibson, and twice by Dunmore, and the purport of that speech was, “that he (Logan) was the white man’s friend; that on a journey to Pittsburgh to brighten this friendship, or on his return from thence, all his friends were killed at Yellow creek; that now when he died who should bury him, for the blood of Logan was now running in no living creatures veins, &c.” but neither was the name of Cresap, or  any other person particularized in this speech given in for Logan: nay, I believe no names were at all mentioned; but I recollect to see Dunmore put this speech among the treaty papers.
          To the 7th question. In addition to what is stated above, I have no doubt upon my mind but this Speech originated in, and was composed by John Gibson.
          To the 9th question. The Indian reason for Dunmore’s war was, the killing the Indians at Yellow creek, Whetstone Point and Beach Bottom, but the Indians were the first aggressors, and committed the first hostilities.
          To your 10th question. I assert that John Martin and two of his men were killed on Hockhockan, and his canoe plundered of two hundred pounds worth of goods, about one year before this expedition, and consequently as above stated, the Indians were the first aggressors.
          I lived on the river Ohio, and near the mouth of Yellow creek, from the year 1770, till the Indians were killed at that place, and several years afterwards: I was there when the Indians were killed, and present at the treaty in September or October, 1774, near Chilicothi on the Scioto, and certify that the foregoing statement of facts are true to the very best of my knowledge.”
          (Signed) BENJAMIN TOMLINSON.
          I shall next, Sir, subjoin a certificate I received some time past from Joseph Cresap, esq. of Alleghany county, who was lately also one of the delegates in the legislature of this state, who was an officer under lord Dunmore, and present at the treaty; he also served in one of the rifle companies at the siege of Boston.
          “In the Indian war of 1774, I was lieutenant in the company commanded by my uncle, captain Michael Cresap, I was on the expedition against Wappatomachee under major M’Donald, and also the expedition under the earl of Dunmore in person; I can therefore answer some of your questions from information, and others from personal knowledge; these I shall distinguish.
          To your first question. As the Indians were killed at Yellow creek before I crossed the mountains, all I know is from information, but believe some of Logan’s relations were killed at that place.
          To your 2d. From the best of my recollection, these Indians were killed in April or May, in the year 1774; the place was the mouth of Yellow creek on the east side of the Ohio river; the circumstances attending the transaction were, that the Indians had a little before killed two men in a canoe in the river Ohio, not many miles from Yellow  creek; they were also very turbulent and saucy, and threatening to fall on the inhabitants about the river. The Indians in particular at Yellow creek were so uncommonly impudent, that the family which lived at the place to wit, Joshua Bakers, had removed away for fear, that is, all the women and children; and the people who killed those Indians were the neighbouring men who gathered on the occasion. Of this I am certain from the best information, that my uncle, captain Michael Cresap, was not at Yellow creek, nor within fifty miles of the place. This I am well assured is a fact, because every person who was present say he was not there, nor did I ever hear any person say that he was there.
          To the 3d. As I was not present, it cannot be expected that I should know the particulars, but I believe no person commanded the party. There were present at the time and of the party, Nathaniel Tomlinson, Daniel Greathouse, Joshua Baker and John Sappington, the other names I know not. I have been informed Sappington killed Logan’s brother, being provoked so to do by his putting on Nat. Tomlinson’s coat.
          To the 4th. I believe Logan’s residence was the Wappatomachee, an Indian town on the river Muskingum. His character from the Indians themselves was that of a skulk; his prowess consisted in killing women and children, and he was called by the Indians an old woman; he was of no estimation as a chief or warrior, being only a common man.
          To your 6th—Being present at the treaty held by lord Dunmore, near Scioto, in October 1774, I had an opportunity of seeing and knowing what passed. I know Logan was not present; nor did I hear of any speech made for, or in his name, or on his behalf, but recollect to have heard Cornstalk, the Chief of the Shawanese, in his speech mention Yellow creek, and some words in English, or names of places that I understood, but I believe he mentioned no names of persons, or charged any individuals with this or any other thing.
          To your 9th—I will observe, that I believe the circumstances mentioned in my answer to your second question are some of those, which gave rise to the Indian war of 1774; to these may be added that the Indians had killed three men on Hockhockin, to wit, John Martin, an Indian trader; and two of his men near a year before, for this the white people had retaliated, and some were killed on both sides.
          One thing is however certain, that the people west of the Alleghany (mountains) were so exasperated against the Indians, and so anxious and desirous to chastise them, that Dunmore’s whole expedition was completed and finished without one farthing of money being advanced by government until the campaign was completely finished: neither was  there an army ever more expeditiously raised, or rapidly marched, than this of Dunmore’s notwithstanding no pay nor absolute certainty of pay.
          I certify the fact before and above stated so far as they are within my own knowledge are true; and so far as I have learned them from information I verily believe them to be true.”
          (Signed) JOSEPH CRESAP.
          I now, Sir, shall add an extract from a deposition, sent to me, and sworn to by a Mr. Thomas Chenoweth, who though a native of this county, many years past removed to the westward, and was with Mr. Cresap in the spring of 1774, at the very time when Logan’s family were killed in manner as before stated.
          “The said Thomas Chenoweth being sworn on the holy Evangels of Almighty God, deposeth and saith that early in the spring of the year 1774, he this deponent and his brother John Chenoweth set off in order to join some hands that capt. Michael Cresap had at work on the river Ohio, and to remain with the said hands until Mr. Cresap was ready to start on an adventure for exploring the Tenessee river. That he this deponent and his aforesaid brother did go to the Ohio, and at the place called the Round Bottom they met with eleven canoes with white inhabitants of the river below, passing up, and, as they said, flying from the Indians; and that they then returned with the said canoes and people to the mouth of Wheelen creek. That after they arrived at Wheelen the general conversation and expectation was an immediate Indian war; more especially that there were some Indians assembled at Yellow creek, who manifested an intention of hostility; upon which captain Cresap with a small party of men, this deponent being one of the number, set off from Wheelen in order to go up to Yellow creek, and chastise the insolence of those Indians; that on their way up they saw a canoe standing down the river, in which they suspected were hostile Indians, upon sight of which capt. Cresap with a few men crossed the river, to the Indian side, and the Indian canoe, as it proved to be, having discovered them crossing, stood in for the Virginia side, on which John, the brother of this deponent, and some others ran up the bank, fired upon and killed the two Indians, who were in the canoe. That about this time or sometime after, this deponent doth not precisely recollect, they, Mr. Cresap’s party, were informed that a certain Daniel Greathouse and others had killed some, and dispersed others, of the party of Indians at Yellow creek. That the party with capt. Cresap did not go to Yellow creek, but returned to the mouth of the Wheelen again.”
          This deposition was sworn to before, and is certified by, Gabriel Jacob, Esq. of Alleghany county.
          
          In further support of the facts I have stated, I shall not hesitate to introduce the name of general Morgan, a representative in congress from your state, a gentleman whom I have not had the pleasure of seeing since he served in Virginia, in the summer of the year 1781, who a few weeks after Logan’s family were killed, marched with his company to the place where that transaction happened; and also of captain Springer, who was lately in Philadelphia, whom I have never seen, but who was at that time also well acquainted in that part of the country, both of whom, I am well informed, have done myself and my connexions the justice to declare, that immediately after the death of Logan’s family, it was a matter of notoriety that they were killed at the mouth of the Yellow creek by Daniel Greathouse and some other persons of that neighbourhood and that captain Michael Cresap was not at the time nearer to that place than fifty miles, or thereabouts; at the same time that I refer you to these gentlemen, I request them to accept my thanks, on behalf of myself and those connexions, for the justice which they have thus unsolicitedly done to us.
          The most zealous of your friends cannot certainly require farther testimony to satisfy them of the injury which you have done to the ancestor of my children; but was it necessary, beside the names I have already introduced, and beside a variety of different characters, I am possessed of the names of thirteen other officers, who served under lord Dunmore, and were present at the treaty, who are now living all or the most of whom hold respectable, and some of them high appointments, who are I believe both able and ready to add the weight of their evidence in support of the cause I am now advocating.
          And now, Sir, having among other subjects, endeavoured to investigate the true cause of the Indian war of 1774, with a view of freeing my countrymen of the westward from the stigma, which you have endeavoured to fix also upon them, in order to support the repution of your savages, and to shew that they were not the agressors, an act of justice to which I acknowledge them entitled, if for no other reason, for the affection they entertained for my father-in-law, I cannot avoid, notwithstanding the enormous length to which I foresee it will protract this letter, here to insert a sensible and judicious publication, which was printed in the newspapers of 1774, it is the “extract of a letter from Redstone;” take it as follows “It will not here be improper to investigate the cause of the Indian war, which broke out this spring, before I give you a sketch of the history of the expedition, which his Excellency Lord Dunmore has carried on successfully against the Shawanese, one of the richest, prowdest, and bravest of the Indian Nations.
          
          In order to do this, it is necessary to look back as far as the year 1764, when Col. Bouquet made peace with that nation.
          The Shawanese never complied with the terms of that treaty. They did not deliver up the white prisoners. There was no lasting impression made upon them by a stroke from the troops employed against them that campaign, and they barely acquiesced in some articles of the treaty by the command of the Six Nations. The Redhawk a Shawanese chief, insulted Col. Bouquet with impunity, and an indian killed the colonel’s footman the day after the peace was made; this murder not being taken notice of, gave rise to several daring outrages committed immediately after. In the year following several murders were committed by the Indians on the New river, and soon after several men employed in the service of Wharton and company were killed on their passage to the Illinois and the goods belonging to the company carried off. Sometime after this outrage, a number of men employed to kill meat for the garrison at Fort Chartres, were killed, and their rifles, blankets, &c. carried to the Indian towns.
          These repeated hostilities and outrages being committed with impunity made the Indians bold and daring. Although it was not the Shawanese alone that committed all those hostilities, yet letting one nation pass with impunity when mischief is done, inspires the rest of the tribes with courage, so that the officers commanding his majesty’s troops on the Ohio, at that time, not having power or spirit to punish the Indians, or address to reclaim them, mischief became familiar to them; they were sure to kill and plunder whenever it was in their power; and indeed they panted for an opportunity.
          It is probable you will see Lord Dunmore’s speech to some chiefs of the Six Nations, who waited on his Lordship to plead in favour of the Shawanese: in this speech his Lordship mentions the particular murders and outrages committed by them every year successively, since they pretended to make peace with Col. Bouquet.
          The most recent murders committed by the Indians before the white people began to retaliate, was that of Capt. Russel’s son, three more white, and two of his negroes, on the 15th day of October 1773. That of a Dutch family on the Kanhawa in the June of the same year, and of one Richard’s in the July following; and that of Mr. Hogg and three white men on the great Kanhawa, early in April 1774. Things being in this situation, a message was sent to the Shawanese inviting them to bury the tomahawk, and brighten the chain of friendship. They fired on the messengers, and it was with difficulty they escaped with their lives. Immediately on their return, letters were wrote by some gentlemen at  Fort Pitt and dispersed among the inhabitants on the Ohio, assuring them that a war with the Shawanese was unavoidable, and desiring them to be on their guard, as it was uncertain where they would strike first. In the mean time two men of the names of Greathouse and Baker, sold some rum near the mouth of Yellow creek, and with them some Indians got drunk, and were killed. Lord Dunmore has ordered that the manner of their being killed be enquired into. Many officers, and other adventurers who were down the Ohio, in order to explore the country, and have lands surveyed, upon receiving the above intelligence, and seeing the letters from the gentlemen at Fort Pitt, thought proper to return; Capt. Michael Cresap was one of those gentleman. On their return up the river, they fell in with a party of Indians and being apprehensive that the Indians were now preparing to attack them, as appeared from their manœuvres, the white people, being the smallest number, thought it adviseable to have the first fire, whereupon they engaged, and after exchanging a few shot, killed two or three Indians and dispersed the rest; hostilities being thus commenced on both sides the matter became serious.”
          You will observe that Mr. Tomlinson, speaking from the best of his recollection, and having heard the original of what passes for Logan’s speech, read three times declared that the name of Cresap was not mentioned therein; I cannot doubt but that his memory is correct, for which I will assign several reasons. Mr. Tomlinson had long been well acquainted with Mr. Cresap, they had served together that campaign, his name being familiar to him was not likely to pass unnoticed, and as he perfectly knew Mr. Cresap had no part in the death of Logan’s family, any attempt to implicate him in the guilt of that transaction, could not but most powerfully have affected his mind, and in all probability would have made too deep an impression to be forgotten. Again, as it is absolutely certain Mr. Cresap was not concerned in the death of Logan’s family, and it must be supposed that Logan himself was not unapprized of the circumstances attending their death, and of the persons by whom they were killed, there is no reason to suppose, even had the speech been genuine, that he would have introduced the name of a man who was perfectly innocent, and who had done him no injury; much less can it be supposed that Col. Gibson, who undoubtedly was the author of that speech, who well knew Logan’s family, who lived in that part of the country, who it cannot be doubted, also well knew by whom Logan’s family was killed, would wantonly, and contrary to the well known fact, have made such a charge against a man with whom he was so intimately acquainted, one who was so beloved by the inhabitants, and who was a brother officer, at that moment serving with him. To these let me add,  that Captain Michael Cresap, his nephew, Michael Cresap, and Joseph Cresap, were then serving under Lord Dunmore, and present at the treaty, yet have I evidence the most convincing to my mind, that not one of the name had ever heard, or suspected, that a Cresap was charged with being concerned in the death of Logan’s family, until within about three or four years past; nor do I believe there was a man in Lord Dunmore’s army, who would have produced such a speech with Mr. Cresap’s name inserted therein, unless he was weary of his life, or courted danger in preference to every other object. Believing therefore, upon such powerful evidence, that the name of Cresap was not originally in the pretended speech of Logan, I at least shall expect that you will account by whom, and how, that name was introduced therein, or that you submit to the justice of the sentiments I have already expressed on that subject.
          Thus, Sir, I have effected the great objects I had in view. I have proved that neither Col. Cresap, nor his son Michael Cresap were infamous for the many murders committed on the unoffending Indians; that neither of them, nor any other of the name were concerned in the death of Logan’s family; that your elegant specimen of Indian eloquence, to illustrate which you introduced your unfounded story, is entirely fictitious; and that your celebrated Mingo chief was an ignorant, insignificant, worthless savage, without merit and without consequence.
          Thus having done, I now call on you, Thomas Jefferson, Esquire, Vice-President of the United States;
          You have been solemnly arraigned at the bar of that august tribunal, the public, on a charge of foul calumny.—You have refused to plead, and have stood mute; of this no advantage has been taken; you have been put upon a fair a candid and an impartial trial; the evidence has been heard; you stand convicted.
          And now, Sir, if you have aught to say in extenuation of your offence, or to shew why sentence should not be passed upon you, come forward, and you shall yet be heard!
          Here for the present I pause. The future must determine whether any degree of respect whatever, shall be entertained for you, by
          Your very humble servant,
          
            Luther Martin.
          
          
            
   
   John Martin married the sister of Mr. Tomlinson.


          
        